Citation Nr: 1125775	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a herniated disc and spinal stenosis at L3-S1.

2.  Entitlement to a rating in excess of 10 percent for left leg lumbar radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for right leg lumbar radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied an increased rating for a herniated disc and spinal stenosis at L3-S1.  In April 2005, the RO granted separate 10 percent ratings, respectively, for lumbar radiculopathy of each leg.

The Board remanded this case for additional development in October 2008.  That development has been completed, and the case is once again before the Board for appellate review.

In May 2010, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration from his representative.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran's herniated disc and spinal stenosis at L3-S1 is not characterized by unfavorable ankylosis of the entire thoracolumbar spine and has not resulted in incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.

2.  Right leg lumbar radiculopathy is manifested by subjective complaints of pain and weakness, decreased sensation, and a mildly antalgic gait.

3.  Left leg lumbar radiculopathy is manifested by subjective complaints of pain and weakness, decreased sensation, and a mildly antalgic gait.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 percent for a herniated disc and spinal stenosis at L3-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a rating in excess of 10 percent for right leg lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8621 (2010).

3.  The criteria for a rating in excess of 10 percent for left leg lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8721 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2001 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A subsequent letter dated October 2008 was sent to the Veteran to notify him of the criteria for establishing an effective date and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the October 2008 letter.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in January 2010, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in October 2008.

The Veteran's service treatment records, VA treatment records, private treatment records, and VA authorized examination reports have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's back condition and radiculopathy.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Evidence

X-rays dated April 2004 revealed that L5 was about 6 mm. displaced on S1, with evidence of disc degeneration at L5-S1.  There were also anterior marginal osteophytes at L2, L4, L5 and S1.  

A July 2004 MRI revealed moderate disc degeneration from L3-4 through to L5-S1 with focal disc protrusions.  There were moderate hypertrophic spondolytic changes with facet joint hypertrophy, and spinal stenosis and neural foraminal encroachment at L4-5.  

The Veteran was afforded a VA examination in October 2004.  He reported pain in the lumbar spine that radiated down to his feet.  He had severe bilateral foot burning when walking a distance greater than 100 feet.  He also had stiffness and weakness of the lumbar spine on a regular basis.  He treated his condition with Oxycodone twice per day with minimal relief.  He denied any symptoms such as weight loss, fever, malaise, or bowel or bladder complaints.  He did not utilize a brace.  He reported one recent fall, which he attributed to low back pain.  On examination, forward flexion was 45 degrees, extension was 15 degrees, lateral flexion was 15 degrees bilaterally, and rotation was 15 degrees bilaterally.  The Veteran was stable on his feet and able to easily walk on his heels and toes.  The VA examination report indicated severe spinal stenosis and degenerative joint disease, as well as severe radiculopathy based on electromyography (EMG) with nerve conduction testing.  However, the associated EMG report noted only mild acute/chronic left L5 radiculopathy.

VA treatment records dated December 2004 show the Veteran had functional range of motion with no focal weakness in the lower extremities.  An EMG with nerve conduction study was only mildly suggestive for bilateral radiculopathies.  Ongoing denervation was present on the left.  Chronic changes without denervation were present on the right.  The treating physician indicated that these findings were too mild to be of electrodiagnostic significance.  

Additional VA treatment records show the Veteran was prescribed Percocet regularly beginning in March 2005.  During a routine examination in April 2005, the Veteran was noted to have point tenderness along the lumbar spine.  Motor strength was 5/5 in all extremities.  Some abnormal decreased sensation was noted in the left lateral thigh.

Records dated October 2005 show the Veteran reported a continuous, severe ache in his back.  He also had continuous soreness and  burning in his left lower extremity to the knee.  He also reported bilateral lower extremity weakness over the past year, with intermittent numbness below the waist.  His toes intermittently "went to sleep" with walking.  Neuropathic leg pain worsened after walking 20 feet and eased with rest.  He denied any bowel or bladder incontinence.  On examination, there was tenderness over the lumbar spine.  Lower extremity strength was 5-.  Deep tendon reflexes were 2+, though there was decreased sensation in the left anterolateral thigh, the medial thighs bilaterally, the dorsum of the feet bilaterally, and the lateral aspect of the left foot.  Dorsalis pedis and posterior tibial pulses were 1+.

Additional records dated November 2005 and March 2006 reflect findings of muscle spasms in the right lumbar paravertebral area that extended into the right posterior superior iliac spine and sacroiliac groove.  There were also left piriformis spasms.  The Veteran had decreased reflexes in the patellar area on the right.  Lower extremity pulses and reflexes were otherwise intact.  

In September 2006, the Veteran was noted to have decreased light touch sensation in the L3 distribution and the right L5-S1 distribution.  Motor strength was 5/5, and patellar and Achilles reflexes were 2+ bilaterally.  

In March 2007, the Veteran underwent a decompressive laminectomy and foraminotomies on the right at L4-5 and on the left at L5-S1.  VA treatment records dated April 2007 show that prior to the surgery, the Veteran had left thigh burning on the lateral aspect, as well as bilateral feet numbness and burning, worse on the right.  He presently had no burning or numbness in his feet.  Left leg burning had also decreased.  He continued to experience lower back pain.  On examination, the Veteran ambulated with a somewhat stiff, but not antalgic, gait.  Strength was 5/5 in all extremities.  Reflexes were 1+ and symmetric.

Records dated August 2007 reflect that the Veteran continued to have low back, left leg, and left hip pain.  He also had chronic leg weakness.  He treated his condition with Percocet 4 times a day.  Pain was generally rated as 6/10 in severity, reduced to 4/10 with medication.

An EMG in November 2007 was mildly suggestive of left S1 radiculopathy.  This finding was of a nonacute nature and may have been a residual from previous surgery.  There were no acute findings.  There was also no electrodiagnostic evidence of bilateral lumbosacral radiculopathy.

VA treatment records dated February 2008 show the Veteran reported persistent back pain.  His feet and toes continued to go numb, and pain radiated into his left thigh and right calf.  Pain worsened with activity.  On examination, the Veteran had a mildly antalgic gait.  Motor strength was 5/5.  Reflexes were 1+.

The Veteran was seen again in April 2008.  He reported bilateral leg pain with burning, worse on the left.  He also complained of back pain and foot numbness.  On examination, the Veteran had 5/5 motor strength in the bilateral lower extremities.  Sensation was decreased to pinprick in the L5-S1 distribution.  He had a mildly antalgic gait.

On examination in August 2008, he continued to have decreased pinprick sensation in the S1 distribution bilaterally, as well as L5 on the right.  Reflexes were normal and toes were down going.  The Veteran had a normal gait. 

The Veteran underwent a lumbar fusion in September 2008.  Following the procedure, the Veteran's motor strength was 4/5 in the bilateral lower extremities.  Sensation was grossly intact to light touch.  In October 2008, approximately 2 weeks after the surgery, the Veteran reported that the burning in his feet had stopped, that he was "much better now than he was before the surgery," and that he could live with the residual numbness in his left thigh and the small amount of back pain.  He was able to walk half a mile each day and treated his condition with Percocet twice per day.  On examination, motor strength was 5/5 in all extremities.  Deep tendon reflexes were 1+ to 2+ and symmetric.  The Veteran walked steadily with a normal gait.

In November 2008, the Veteran reported back pain rated as 5/10 to 6/10 in severity.  Symptoms were aggravated by activity and relieved through rest.  On examination, there was right thoracolumbar scoliosis based on the Veteran's posture.  He ambulated with decreased push-off bilaterally.  Muscle strength was fairly normal.  Palpation showed tenderness in the lumbosacral musculature.  The treating physician noted that the Veteran was limited with activities that required walking, prolonged sitting, bending, lifting, carrying, pushing, pulling, and climbing.

VA treatment records dated February 2009 show the Veteran reported that the burning in his legs was becoming more severe.  On examination, strength was 5/5 in all extremities, and deep tendon reflexes were 1+ to 2+ and symmetric.  

The Veteran was afforded a VA examination in May 2009.  He reported that he lost his job due to his inability to bend, and 30 pound lifting restriction.  He had constant low back pain and numbness in the left leg.  He also had burning in both feet.  Using a back brace and the onset of cold weather made the pain worse.  He occasionally used a cane.  He denied any bowel or bladder problems.  On examination, the Veteran had tenderness in the lumbar and left paralumbar areas.  Forward flexion was 55 degrees, with the onset of pain at 43 degrees.  Extension was 20 degrees.  Right lateral flexion was 28 degrees with pain at 27 degrees.  Left lateral flexion was 20 degrees.  Right lateral rotation was 15 degrees and left lateral rotation was 30 degrees.  Quadriceps and hamstring strength was 5/5 bilaterally.  Patellar and Achilles reflexes were normal.  The Veteran was able to rise up on his toes, rock back on his heels, balance on either leg, and walk with a normal gait.  Sensation was intact to light touch.  Sharp touch sensation was decreased in the distal left lower leg.  Vibratory sensation was normal on the left but decreased on the right.

The examiner specifically commented that there was no unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran had surgical ankylosis of L5-S1, which would not significantly limit back motion.  There were no incapacitating episodes in the past 12 months that required bed rest.  EMG revealed no evidence of neurologic abnormalities, and there were no bowel or bladder complaints.  Based on the normal EMG and subjective report of symptoms, the examiner indicated that the Veteran's radiculopathy was mild to moderate.

Finally, in private treatment records dated March 2010, the Veteran's physician indicated that the Veteran had exacerbations of his back pain.  He was "laid up" in bed for various periods totaling 5 days in November 2008, 6 days in January 2009, 5 days in February 2009, 4 days in March 2009, and 5 days in April 2009.

C.  Applicable Law and Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently assigned a 40 percent rating under Diagnostic Code 5243 for his lumbar spine condition.  He is assigned a 10 percent rating under Diagnostic Code 5299-8621 for right leg radiculopathy and a 10 percent rating under Diagnostic Code 5299-8721 for left leg radiculopathy.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in July 2004, VA must review the evidence of record from July 2003.  Therefore, the Board will discuss all of the applicable criteria from that date.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

1.  Old Criteria

Prior to September 2003, under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  This is the only relevant Diagnostic Code that allows for a rating in excess of 40 percent for the Veteran's lumbar spine disability.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).

Based on the evidence of record, the Board finds that a higher 50 percent rating is not warranted under these criteria.  Although the Veteran underwent a spinal fusion, the May 2009 VA examiner specifically stated that there was no unfavorable ankylosis of the thoracolumbar spine, and there is no diagnosis of unfavorable ankylosis at any point during the period on appeal.

2.  New Criteria

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2010).

a.  Orthopedic and Neurologic Symptoms

Under the General Rating Formula, the regulations provide, in pertinent part, that a 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Initially, the Board notes that, under the General Rating Formula, unfavorable ankylosis is required for a higher 50 percent rating.  As discussed earlier, the May 2009 VA examiner specifically indicated that no unfavorable ankylosis was present, and there is no other evidence to refute this finding.  Therefore, a higher 50 percent rating is not warranted.

Neurologic abnormalities are rated separately.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2010).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Paralysis, neuritis, and neuralgia, are all assigned ratings based on complete or incomplete paralysis of the affected nerve.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain - at times excruciating, is rated on the same scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  Similarly, neuralgia, characterized usually by a dull and intermittent pain of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Based on the evidence of record, the Board finds that ratings in excess of 10 percent are not warranted for either right leg or left leg lumbar spine radiculopathy.  The evidence during the period on appeal reflects subjective complaints of burning pain and weakness in the lower extremities.   Decreased sensation was well-documented, and the Veteran at times had a mildly antalgic gait.  However, strength in the lower extremities was generally 5/5 throughout the period on appeal.  EMG testing showed only mild radiculopathy.  During examinations in 2004 and 2009, the Veteran was stable and able to walk on his heels and toes, and rock back on his heels.  The May 2009 examiner stated that the Veteran's radiculopathy was mild to moderate.  However, the Board finds that the symptoms listed here correspond to an overall disability picture consistent with the assigned 10 percent ratings for radiculopathy of each of the lower extremities.  A higher 20 percent rating is not warranted as the overall weight of the evidence does not reflect a "moderate" level of disability. 

b.  Incapacitating Episodes

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran submitted a March 2010 letter from his private physician that listed periods of time during which the Veteran stayed in bed due to exacerbations of back pain.  It is not entirely clear whether these periods of bed rest were prescribed by the physician as required under Diagnostic Code 5243.  However, even if the Board assumes that these periods do qualify as incapacitating episodes under the Rating Schedule, they are not sufficient to warrant a higher 60 percent rating.  The total amount of documented bed rest was 25 days over a 7 month period.  The 60 percent rating requires a total duration of 6 weeks (42 days) over a 12 month period.  Therefore, a higher rating based on incapacitating episodes is not warranted.


3.  Lay Testimony

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as weakness and decreased sensation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as noted above, unfavorable ankylosis is required for a higher rating of the Veteran's low back disorder, and the Veteran not demonstrated the medical knowledge required to render such a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  With respect to the Veteran's radiculopathy, as with the medical evidence of record, the Veteran's account of his symptomatology describes findings consistent with the assigned ratings.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine condition and radiculopathy with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  While the Veteran reported that he lost his job due to an inability to bend, such symptomatology is part of the rating criteria for the Veteran's lumbar spine condition.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 40 percent for a herniated disc and spinal stenosis at L3-S1 is denied.

A rating in excess of 10 percent for right leg lumbar radiculopathy is denied.

A rating in excess of 10 percent for left leg lumbar radiculopathy is denied.


REMAND

During his May 2009 VA examination, the Veteran stated that he lost his job due to his lumbar spine condition.  The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995). The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b).  An examination is warranted in this regard.

The Veteran should be scheduled for a VA examination, and the examiner should be asked to conduct a physical examination of the Veteran, review of the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.

3.  The Veteran should be afforded a general medical examination to ascertain the impact of all of his service-connected disabilities (herniated disc and spinal stenosis at L3-S1, left leg lumbar radiculopathy, right leg lumbar radiculopathy) on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for a TDIU based on all the evidence of record, including any additional information obtained as a result of this remand and with consideration of the provisions of 38 C.F.R. § 4.16(a),(b).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


